Case: 14-10569             Document: 00512942719   Page: 1   Date Filed: 02/20/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                          No. 14-10569                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In the Matter of: JOE GAYLE BAKER,                                       February 20, 2015
                                                                           Lyle W. Cayce
                 Debtor,                                                        Clerk

------------------------------

JOHN W. BAKER,

                 Appellant,

v.

JOE GAYLE BAKER; CHARLES HAMILL JEFFREY TRUST,

                 Appellees.




                      Appeal from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 7:13-CV-49


Before KING, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        John W. Baker purchased property from a bankruptcy estate. He later
filed a motion to compel requesting the bankruptcy court to amend the deed.



        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10569    Document: 00512942719     Page: 2   Date Filed: 02/20/2015



                                 No. 14-10569
The bankruptcy court denied the motion, and the district court affirmed. For
the reasons that follow, we affirm.
                                        I
      Joan Baker filed for divorce from Joe Baker. Joe initiated bankruptcy
proceedings under Chapter 12 a few months later. The final divorce decree
awarded Joe a property referred to as Poppies “as his sole and separate
property” and divested Joan “of all right, title, interest, and claim in and to
[Poppies.]” The divorce decree included a draft deed conveying Poppies to Joe
and reserving all mineral interests in Poppies to Joan and ordered Joan to
execute the deed. The bankruptcy court approved the divorce decree.
      In accordance with the divorce decree, Joan executed the attached deed
(the divorce deed) conveying Poppies to Joe but reserving for Joan “all oil, gas,
and other minerals in and under and that may be produced from the property.”
A few months later, Joan conveyed her mineral interest in Poppies to the
Charles Hamill Jeffrey Trust (the Trust).
      Pursuant to Joe’s bankruptcy reorganization plan, the estate sold
Poppies to John W. Baker (Baker) for $319,456.50. Prior to closing the sale,
Baker received a title commitment, which contained a “reservation of ‘all oil,
gas, and other minerals in and under and that may be produced from
[Poppies],’ reserved unto grantor in Special Warranty Deed from Joan Baker
to Joe Gayle Baker,” with information about where to find this record.
      In its amended order of sale, the bankruptcy court confirmed the sale
and instructed the estate “to execute a general warranty deed conveying the
estate’s interest, surface and mineral,” in Poppies to Baker.         The deed
conveying Poppies to Baker (the Baker deed) lists general reservations and
exceptions from the deed including “all presently recorded restrictions,
reservations, [and] . . . mineral severances.” The sale of Poppies closed without
objection by Baker.
                                       2
     Case: 14-10569         Document: 00512942719           Page: 3     Date Filed: 02/20/2015



                                         No. 14-10569
       Roughly eight months after the sale, Baker filed a motion to compel in
the bankruptcy court asking it to amend the Baker deed to convey the mineral
interests to him in conformity with the amended order of sale. The estate and
the Trust filed responses in opposition.
       Baker has also sought to challenge in state court the deed from Joan to
Joe. That proceeding remains pending.
       In the bankruptcy court, after a hearing, the bankruptcy court denied
the motion to amend the estate’s deed to Baker because that deed conveyed
“all the surface and mineral interests [in Poppies] that the estate owned at the
time of the conveyance,” and Baker knew about the prior mineral severance
and did not object at closing. Baker’s appeal to the district court was denied.
He now appeals to this court.
                                                II
       Whether a court has bankruptcy jurisdiction is a “legal determination
which we review de novo.” 1 Bankruptcy courts find their source of jurisdiction
in 28 U.S.C. §§ 157 and 1334. 2 However, “[a]fter a debtor's reorganization plan
has been confirmed, the debtor's estate, and thus bankruptcy jurisdiction,
ceases to exist, other than for matters pertaining to the implementation or
execution of the plan.” 3 “This jurisdiction extends to matters that ‘impact


       1 Newby v. Enron Corp. (In re Enron Corp. Sec.), 535 F.3d 325, 333 (5th Cir. 2008)
(quoting U.S., Internal Revenue Serv. v. Prescription Home Health Care, Inc. (In re
Prescription Home Health Care, Inc.), 316 F.3d 542, 546-47 (5th Cir. 2002)) (internal
quotation marks omitted).
       2  U.S. Brass Corp. v. Travelers Ins. Grp., Inc. (In re U.S. Brass Corp.), 301 F.3d 296,
303 (5th Cir. 2002); see 28 U.S.C. §§ 157 (providing for referral of certain cases from district
courts to bankruptcy courts), 1334(a)-(b) (providing district courts with “original and
exclusive jurisdiction of all cases under title 11” and “original but not exclusive jurisdiction
of all civil proceedings arising under title 11, or arising in or related to cases under title 11”).
       3Craig’s Stores of Tex., Inc. v. Bank of La. (In re Craig’s Stores of Tex., Inc.), 266 F.3d
388, 390 (5th Cir. 2001) (citing Daleske v. Fairfield Cmtys., Inc. (In re Fairfield Cmtys., Inc.),
142 F.3d 1093, 1095 (8th Cir. 1998) and Hosp. & Univ. Prop. Damage Claimants v. Johns-
Manville Corp. (In re Johns-Manville Corp.), 7 F.3d 32, 34 (2d Cir. 1993)); see also id. at 391
                                                 3
     Case: 14-10569         Document: 00512942719       Page: 4     Date Filed: 02/20/2015



                                        No. 14-10569
compliance with or completion of the reorganization plan.’” 4 A bankruptcy
court “plainly ha[s] jurisdiction to interpret and enforce its own prior orders.” 5
       Baker’s motion to compel requested that the bankruptcy court review its
prior orders, including the amended order of sale and the reorganization plan,
and amend the Baker deed. The parties do not contest, nor could they do so
successfully, the bankruptcy court’s jurisdiction to rule on the motion to
compel. 6
       Baker argues, however, that the bankruptcy court exceeded its
jurisdiction by ruling on a state-law issue, namely, whether the divorce deed
complied with the divorce decree between Joe and Joan Baker. The district
court did not construe the bankruptcy court’s decision as reaching the state-
law issue. We agree, and we do not construe the district court’s order as
reaching the state-law issue. The deed from the estate to Baker conveyed
whatever interest the estate had in the property as of the date of the deed’s
execution. Baker’s claims regarding what should have been conveyed by Joan
to Joe in the divorce proceedings is a matter to be resolved in the state courts.




(“In sum, the state law causes of action asserted by Craig's against the Bank do not bear on
the interpretation or execution of the debtor's plan and therefore do not fall within the
bankruptcy court's post-confirmation jurisdiction.” (emphasis added)).
       4 Highland Capital Mgmt. LP v. Chesapeake Energy Corp. (In re Seven Seas
Petroleum, Inc.), 522 F.3d 575, 589 (5th Cir. 2008) (quoting In re U.S. Brass Corp., 301 F.3d
at 305).
       5  Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009) (citing Local Loan Co. v.
Hunt, 292 U.S. 234, 239 (1934)) (addressing post-confirmation jurisdiction); see also
Grossman v. Belridge Grp. (In re Lothian Oil, Inc.), 531 F. App’x 428, 436 n.9 (5th Cir. 2013)
(“It is beyond dispute that a bankruptcy court has ‘jurisdiction to interpret and enforce its
own prior orders . . . .’” (quoting Travelers Indem. Co., 557 U.S. at 151)); Evercore Capital
Partners II, L.L.C. v. Nancy Sue Davis Trust (In re Davis Offshore, L.P.), 644 F.3d 259, 262
n.3 (5th Cir. 2011) (“We are persuaded that [the bankruptcy court] had core jurisdiction to
interpret the Plan and confirmation order pursuant to 28 U.S.C. § 157(b).”).
       6   See Travelers Indem. Co., 557 U.S. at 151.
                                               4
     Case: 14-10569       Document: 00512942719             Page: 5   Date Filed: 02/20/2015



                                         No. 14-10569
                                     *        *         *
       Because the bankruptcy court had jurisdiction over Baker’s motion to
compel, and the district court did not err in affirming the bankruptcy court’s
order, 7 we AFFIRM.




       7 See Frazin v. Haynes & Boone, L.L.P. (In re Frazin), 732 F.3d 313, 317 (5th Cir. 2013)
(“‘We review a district court's affirmance of a bankruptcy court decision by applying the same
standard of review to the bankruptcy court decision that the district court applied.’ We thus
review factual findings for clear error and legal conclusions de novo. ‘When the district court
has affirmed the bankruptcy court's findings, [the clear error] standard is strictly applied,
and reversal is appropriate only when there is a firm conviction that error has been
committed.’” (alteration in original) (citations omitted) (quoting Stettner v. Smith (In re IFS
Fin. Corp.), 669 F.3d 225, 260-61 (5th Cir. 2012))).
                                              5